Citation Nr: 1533958	
Decision Date: 08/10/15    Archive Date: 08/20/15

DOCKET NO.  10-39 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin.


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Hemphill, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1966 to September 1968.

This matter comes before the Board of Veterans' Appeals on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, in pertinent part, denied service connection for bilateral hearing loss.  During the course of the appeal, the claims file was permanently transferred to the RO in Milwaukee, Wisconsin, which now has jurisdiction over the claim on appeal.

The Board notes that in his March 2012 VA Form 9, the Veteran requested a hearing before a Veterans Law Judge (VLJ).  The Veteran withdrew his hearing request and the record does not reflect that he has made a further request to reschedule the canceled hearing.  See the October 2012 statement.

The Board also notes that additional evidence was added to the claims file after the issuance of the February 2012 supplemental statement of the case (SSOC).  The Board requested and received a medical opinion and informed the Veteran of his right to RO consideration of the new evidence.  See the May 2015 VA letter.  The Veteran did not respond to the letter within 60 days, therefore the Veteran waived initial RO review of the new evidence and a remand is not required.  38 C.F.R. § 20.1304(c) (2014).  The Veteran also submitted an Appellate Brief Presentation in March 2015, which the Board has taken into consideration.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.


FINDINGS OF FACT

1.  The Veteran experienced acoustic trauma while in service.

2.  The Veteran has a current bilateral hearing loss disability; however, the evidence shows that neither the Veteran's hearing loss disability was sustained during service or resulted from an injury or illness sustained by the Veteran during service, to include his in-service acoustic trauma.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss are not met, nor may they be presumed to have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

These notice requirements apply to all five elements of a service-connection claim: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  So this notice must include information that a "downstream" disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id., at 486.

In Dingess, the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Prinicipi, 353 F.3d 1369 (Fed. Cir. 2004).  The RO sent the Veteran a VCAA notice letter in December 2008, prior to the initial adjudication in March 2009, which informed him of all three elements required by 38 C.F.R. § 3.159(b).  Additionally, in light of the denial of the Veteran's service connection claim, no disability ratings or effective dates can be assigned, so there can be no possibility of prejudice to the Veteran under the holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA has also fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claim, including obtaining the Veteran's service treatment records (STRs) and also affording him VA audiology examinations in March 2009 and August 2011.  Additionally, in April 2012, the RO sent a VCAA letter requesting audiograms and test results from the years that the Veteran worked at John Deere, Corp (Deere).  In response, the Veteran through his representative indicated that Deere was unable to locate audiogram records from his time of employment.  The Board subsequently requested and obtained a medical expert opinion in April 2015, and the report is deemed adequate with respect to this claim.  These examinations and the medical opinion, considered along with the Veteran's STRs and other evidence of the record, provided sufficient detail for the Board to make a decision. 

Hence, VA has fulfilled its duty to notify and assist the Veteran, and adjudication at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The appeal is now ready to be considered on the merits.

II. Service Connection

In general, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence showing (1) a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

Service connection for certain listed chronic diseases may be awarded on a presumptive basis and will be presumed to have been incurred during active service, even though there is no evidence of the disability during service, if such disability became manifest to a compensable degree within one year of separation from active duty.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

While hearing loss disability is not a disease listed under 38 C.F.R. § 3.309(a), organic diseases of the nervous system are listed as a disability subject to presumptive service connection.  The Veteran's bilateral sensorineural hearing loss is considered an organic disease of the nervous system, which is defined as a chronic disease in section 3.309(a).  Thus, the provisions of subsection 3.303(b) for chronic disabilities apply, and the claim may be supported by evidence of a continuity of symptomatology after service.

The Veteran's bilateral hearing loss disability is also eligible for presumptive service connection.  Specifically, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, service connection for organic diseases of the nervous system, including sensorineural hearing loss, may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  However, this presumption will be rebutted if there is affirmative evidence to the contrary.  38 C.F.R. § 3.307(d). 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz  are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In order for service connection to be granted for hearing loss, the requirements for service connection need not be shown by the results of audiometric testing during a claimant's period of active military service.  The United States Court of Appeals for Veterans Claims (Court) has held that 38 C.F.F § 3.385 does not prevent a claimant from establishing service connection on the basis of post-service evidence of hearing loss related to service when there were no audiometric scores reported at separation from service.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).

In determining whether service connection is warranted for a disability, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (finding that a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428   (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77.

In its determinations, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b).

Background

In statements provided in December 2008, the Veteran contended that his current bilateral hearing loss is related to his active military service.  The Veteran explained that he was exposed to noise while serving in Vietnam as a Combat Engineer in demolition, stationed at a base in Pleiku from February 1967 to February 1968.  He explained that the base was stationed adjacent to an area where 105 millimeter (mm) Howitzer guns were fired randomly during the day and night, as well as mechanized 155 mm and 175 mm guns.  He indicated that the noise was deafening and he had no ear protection.  Additionally, the Veteran stated that he was exposed to small arms fire in close quarters and his ears always hurt afterwards, experiencing sharp pain and ringing.

In March 2009, the Veteran was afforded a VA audiology examination.  He recalled an incident where a fire fight occurred and he was in a five ton dump truck with an M-60 machine gun.  He reported that after the incident, he noticed that his hearing had decreased.  The Veteran denied occupational noise exposure in his post-service position as an engineer in a corporate office, stating that he was not around noise, and when he went to the plant, he wore required ear protection.

Upon examination, his puretone thresholds in decibels were as follows: 

Frequency (Hz)
500
1000
2000
3000
4000
Right 
25
15
30
35
50
Left 
20
20
20
50
50

The Maryland CNC speech discrimination test score was 84 percent in the right ear and 92 percent in the left.  Based upon these audiological findings and upon review of the Veteran's claims folder, the VA examiner diagnosed bilateral sensorineural hearing loss.  However, the VA examiner opined that it is as likely as not that the Veteran's hearing loss is related to his military exposure, and stated that "hearing loss is not caused by or a result of military noise exposure or acoustic trauma."  Furthermore, the examiner stated that "[w]hile this veteran's current hearing loss shows a typical pattern of noise induced hearing loss, on examination of the audiometrics on his separation from the service, dated 8/20/68, his hearing was well WNL's in each ear through 4 k hz, the frequency where currently most of his loss occurs.... [a]ging and post service noise exposure cannot be R/O as contributory."

The Veteran was afforded another VA audiology examination in August 2011.  His puretone thresholds, in decibels were as follows:  

Frequency (Hz)
500
1000
2000
3000
4000
Right 
15
15
25
35
60
Left 
20
15
20
45
50

The Maryland CNC speech discrimination test score was 94 percent in the right ear and 90 percent in the left.  Based upon these audiological findings and a review of the Veteran's claims folder, this VA examiner opined that the Veteran's bilateral hearing loss was not 50% probability or greater caused by or a result of an event in military service.  The examiner reasoned that the "discharge evaluation dated 8-20-68 indicated that the veteran's hearing was within normal limits bilaterally for test frequencies of 500-4000 Hz."  Additionally, the examiner noted that as of that date, literature reported that there was no scientific basis for delayed onset noise-induced hearing loss.

Analysis

After a review of the medical evidence of record, the Board finds that the Veteran has a current diagnosis of bilateral hearing loss for VA purposes.  Thus, the Veteran has a current disability, and the first element for service connection is satisfied.

On the question of in-service injury or disease, VA has conceded to in-service exposure to acoustic trauma.  Additionally, the Veteran's statements of exposure to loud noises in service are supported by his Military Occupational Specialty (MOS) as a Combat Engineer.  Therefore, the Board finds that the Veteran was exposed to acoustic trauma, and the second element for service connection is satisfied.

Next, the Board considers the evidence to determine the existence of a nexus between his conceded noise exposure and the Veteran's current bilateral hearing loss.  The Veteran's STRs include a July 1964 examination report, a September 1966 pre-induction examination report, as well as an August 1968 separation examination report.  As the August 2011 examiner notes, it appears that the Veteran checked "no" on his 1968 separation examination report, denying having any hearing loss at the time of separation.  The Board notes that it appears that "yes" was checked for "hearing loss" and "ear, nose, throat" problems, crossed out, and then ultimately "no" was selected.  The Veteran addresses this inconsistency in his March 2012 VA Form 9, stating that he changed his responses to "no" because he feared that his separation would be otherwise delayed.  See March 2012 VA Form 9.  The Board has considered this inconsistency and the Veteran's statement regarding this issue.  The Board also notes that the Veteran indicated hearing loss and ear, nose and throat problems in his 1966 pre-induction report, and stated that he was tone deaf.  However, all of the Veteran's STRs are negative for any hearing loss complaints, treatment and/or diagnoses.

Additionally, as to the issue of whether there is a nexus between the Veteran's current hearing loss disability and his conceded noise exposure, a Veteran's Health Administration (VHA) medical expert opinion was obtained in April 2015.  According to the 2015 opinion, the medical expert concluded that the Veteran's current hearing loss is most likely not related to the noise exposure that the Veteran incurred in the military.  The medical expert noted that the Veteran's STRs, post-service treatment records and his August 1968 normal audiogram upon discharge indicate that the Veteran did not have sensorineural hearing loss upon discharge.  While the absence of sufficient hearing loss during service to satisfy the requirements of 38 C.F.R. § 3.385 is not a bar to service connection under Hensley, the first documented complaint of any hearing problems is not shown in the record until November 2008 (see private audiometric case history and test dated November 2008), more than four decades after the Veteran's discharge from service.  The Board may consider the absence of a relevant medical complaint, like here, until so relatively long after service as one factor, though not the only or sole factor, in determining whether a disease or an injury in service resulted in chronic or persistent residual disability.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

The medical expert opinion also provided a summarization of research conducted by Dr. Sharon G. Kujawa as follows:

"1) Acoustic trauma can result in irreversible damage to the cochlea, hair cells, and auditory neurons.  2) Irreversible cochlear damage can be present even in the presence of normal hearing thresholds.  3) Acoustic trauma can potentiate future noise-induced hearing loss." See Letter from William Moss, M.D., Dep't. of Veterans Affairs, to author (Apr. 30, 2015) (on file with author).

The medical expert acknowledges that other research exists that does not support all of Dr. Kujawa's conclusions.  He further provides that regarding the ability of acoustic traumas to potentiate future hearing loss, there is no concrete evidence that this delayed hearing loss can occur decades after the initial insult.  Id.  Additionally, he opined that it is very likely that the patient experienced transient or permanent hair cell damage during his time in service; however, it is impossible to know for certain whether these traumas potentiated his current sensorineural hearing loss.  Id.

In sum, the medical expert opined that the Veteran's history and presentation fail to distinguish itself from presbycusis, normal, age-related hair cell degeneration and hearing loss, which happens routinely in persons with and without histories of acoustic trauma, and concluded that his hearing loss is less likely than not related to service.

The Board finds that the evidence of record does not indicate that symptoms of bilateral hearing loss were chronic in service.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  In this case, the lay and medical evidence of record does not demonstrate that the Veteran's symptoms of bilateral hearing loss have been continuous since separation from service in August 1968.

Following separation from service, the evidence of record shows no complaints, diagnosis or treatment for bilateral hearing loss until March 2009.  The absence of post-service complaints, findings, diagnosis or treatment for approximately 40 years after service is one factor that tends to weigh against a finding of continuous symptoms of bilateral hearing loss after separation from service.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (holding that the Board may weigh the absence of contemporaneous medical evidence as one factor in determining credibility of lay evidence, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence); see also Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).

Concerning the etiology of the Veteran's bilateral hearing loss, the record contains three consistent medical opinions that the cause of the Veteran's bilateral hearing loss is not related to service.  The Board places little probative weight on the March 2009, which is somewhat confusing in its wording, and August 2011 opinions.  The underlying rationale to support their conclusions appears to be the fact that the August 1968 audiometric test results were normal upon separation of service.  The Board finds that this rationale is inadequate because as held in Ledford v. Derwinski, the requirements for service connection need not be shown by the results of audiometric testing during a claimant's period of active military service.  

Instead, the Board finds that the opinion provided by the VA medical expert in April 2015, is the most probative.  In finding that the Veteran's bilateral hearing loss is less likely related to his military service, the medical expert noted that, in this case, the evidence record does not support an actual noise injury in service.  This VA examiner did not dispute that the Veteran had experienced noise exposure during his service, only that he did not have an actual noise injury during service and bilateral hearing loss as a consequence.  The examiner cited the normal aging process, which weighs against the claim that the current hearing loss is related to his military service. 

The Board has considered whether the Veteran's hearing loss disorder can be granted on a presumptive basis, as sensorineural hearing loss is a disorder for which service connection is available if manifests to a compensable degree within one year of separation from service.  See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  As noted above, the Veteran was not diagnosed with bilateral hearing loss for VA purposes during the first year after service.  In fact, review of the evidentiary record reveals the Veteran's diagnosis of bilateral hearing loss for VA purposes was first noted more than four decades later, in the February 2009 VA outpatient treatment record.  Therefore, service connection for bilateral hearing loss on a presumptive basis is not available in this case.

The record does not provide evidence that the Veteran has the appropriate medical training and expertise to offer an opinion on a medical matter, including the etiology of his bilateral hearing loss.  The question of causation, in this case, involves a complex medical issue that the Veteran is not competent to address.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

For these reasons, the Board finds that a preponderance of the evidence is against the claim of service connection for bilateral hearing loss, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for bilateral hearing loss is denied.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


